[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-14573                   MAY 24, 2006
                       ________________________           THOMAS K. KAHN
                                                              CLERK
                    D. C. Docket No. 03-00592-CV-A-E

LEANN HORNE,


                                                      Plaintiff-Appellee,

                                  versus

RUSSELL COUNTY COMMISSION, et al.,

                                                      Defendants,

TILLMAN PUGH, individually and
in his official capacity as a
County Commissioner for Russell
County, Alabama,

                                                      Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________


                              (May 24, 2006)
Before HULL and WILSON, Circuit Judges, and DUPLANTIER *, District Judge.

PER CURIAM:

       After review and oral argument, we find no reversible error in the district

court’s orders dated July 15, 2005, and August 29, 2005.

       AFFIRMED.




       *
        Honorable Adrian G. Duplantier, United States District Judge for the Eastern District of
Louisiana, sitting by designation.

                                                2